               Case 1:20-cv-03111-VEC Document 34
                                               33 Filed 05/05/20 Page 1 of 2


RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                    DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW                             EMMA L. FREEMAN
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                     DAVID BERMAN
EARL S. WARD                                          10TH FLOOR                                 HARVEY PRAGER
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                 SCOUT KATOVICH
HAL R. LIEBERMAN                                                                                 NICK BOURLAND
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                           ANDREW K. JONDAHL
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                              ANANDA BURRA
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                 MAX SELVER
KATHERINE ROSENFELD                                                    USDC SDNY
DEBRA L. GREENBERGER
ZOE SALZMAN                                                            DOCUMENT
SAM SHAPIRO                                                            ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 05/05/2020
                                                               May 5, 2020

    By ECF



                                                                       MEMO ENDORSED
    Hon. Valerie E. Caproni
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

                     Re: Tucker, et al. v. Bd. of Elections in the City of N.Y., et al., No 1:20-cv-03111

    Dear Judge Caproni:

                    We write on behalf of Plaintiffs in the above-referenced action in response to the
    Court’s Order to Show Cause (Dkt. 32). In light of critical new information disclosed by
    Defendant New York City Board of Elections (“NYCBOE”) to Plaintiffs this afternoon,
    Plaintiffs now respectfully request that the Court enter a temporary restraining order (“TRO”) to
    preserve the status quo by ordering the NYCBOE to halt printing and distribution of the absentee
    ballots for the 73rd State Assembly District Democratic primary election.

                     Earlier today, Plaintiffs served the Court’s Order to Show Cause and Plaintiffs’
    related papers on the NYCBOE via email. See Ex. A at 3–4. Plaintiffs then asked the
    NYCBOE’s counsel to clarify when the NYCBOE intended to print the ballots for the District 73
    Democratic primary election. See id. at 2. In response, the NYCBOE General Counsel informed
    Plaintiffs for the first time that military ballots for the District 73 primary “are being printed and
    have to be distributed by Friday, May 8, 2020” and “Absentee and Special ballots” are to be
    printed “as soon thereafter as practicable.” Id. at 1–2.

                    Absent a Court order preserving the status quo and directing the ballots not to be
    printed, there is a substantial risk that Plaintiffs’ constitutional rights to cast their votes
    effectively and politically associate with Cameron Koffman, their candidate of choice, will be
    irreparably violated before the Court has the opportunity to consider the merits of Plaintiffs’
    preliminary injunction motion. See Garcia v. Yonkers School Dist., 561 F.3d 97, 107 (2d Cir.
    2009) (“The purpose of a temporary restraining order is to preserve an existing situation in statu
              Case 1:20-cv-03111-VEC Document 34
                                              33 Filed 05/05/20 Page 2 of 2
    EMERY CELLI BRINCKERHOFF & ABADY LLP
    Page 2

    quo until the court has an opportunity to pass upon the merits of the demand for a preliminary
    injunction.”) (citation omitted).

                    For all the reasons set forth in our brief in support of Plaintiff’s motion for a
    preliminary injunction (Dkt. 28), Plaintiffs are entitled to a TRO. See Sterling v. Deutsche Bank.
    Nat’l Trust Co., 368 F. Supp. 3d 723, 726 (S.D.N.Y. 2019) (it is well settled in the Second
    Circuit that the standards for granting a TRO and a preliminary injunction are “identical”)
    (citations omitted). Plaintiffs respectfully request that the Court grant Plaintiffs’ TRO and order
    the NYCBOE to halt the printing and distribution of any absentee ballots for the June 23, 2020
    Democratic primary election for the 73rd State Assembly District.



                                                         Respectfully submitted,

                                                                 /s/

                                                         Richard D. Emery
                                                         Samuel Shapiro
                                                         Nick Bourland



    Encl. Ex. A – May 5, 2020 email exchange with NYCBOE counsel

    c.      Stephen Kitzinger, Assistant Corporation Counsel, via email
            Steven H. Richman, General Counsel, NYCBOE, vie email
            Martin Connor, attorney for Dan Quart, via email
            N.Y.S. Office of the Attorney General, via email (service@ag.ny.gov).

The parties are directed to appear for a telephonic hearing on Plaintiffs' request for a TRO on May 7, 2020,
at 10:00 A.M. Plaintiffs are responsible for distributing this Order to Defendants immediately. All parties
and interested members of the public must attend the hearing by dialing 1-888-363-4749, using the access
code 3121171 and the security code 3111. While members of the public are welcome to join the call, they
are directed to mute their phone for the duration of the call. Every participant must identify himself or
herself each time they speak.

If Defendants wish to submit a response before the hearing, they should do so by 5:00 P.M. on May 6,
2020. Counsel for Defendants must file a notice of appearance as soon as possible.

SO ORDERED.                    Date: 05/05/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
